Citation Nr: 1038718	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1956 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  

The law further provides that there are certain diseases, such as 
type II diabetes mellitus, that are associated with exposure to 
"herbicide agents" during active military, naval, or air service, 
and are thus presumed to have been incurred in or aggravated 
during active military service if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i).).  A veteran who, during active service, served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during service to an herbicide agent, unless there 
is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In April 2006, the Veteran filed a claim for VA disability 
compensation, seeking service connection for diabetes mellitus 
secondary to exposure to herbicides during service in Vietnam.  
VA outpatient treatment records show treatment for diabetes 
mellitus, which was first diagnosed in 2005.  

The RO sought to verify the Veteran's dates of service in Vietnam 
by means of an electronic request in May 2006.  The National 
Personnel Records Center (NPRC) responded to the RO's request 
that same month, stating that there was no evidence in the 
Veteran's record showing that he had served in Vietnam.  

In September 2006, the RO denied service connection for diabetes 
mellitus.  The RO noted that the Veteran's service personnel 
records failed to indicate that he had served in Vietnam or was 
exposed to herbicides in service.  The RO noted that the Veteran 
had been stationed at Kadena Air Base, Okinawa, from February 
1964 to September 1964, at which point he was transferred to New 
Mexico.  

The Veteran disagreed with the RO's denial of his claim and 
perfected an appeal to the Board.  In his VA Form 9, the Veteran 
stated that while he was assigned to the 18th Tactical Fighting 
Wing, 18th Field Maintenance Squadron in Okinawa, he served on 
temporary duty (TDY) at Tan Son Nhut Air Base, Vietnam, where he 
performed maintenance work on RF-101 aircraft and at DaNang Air 
Base, Vietnam, where he also performed aircraft maintenance work.  
The Veteran stated that he had arrived in Vietnam in May 1964 and 
returned to Okinawa shortly before his tour ended.  

The Veteran's service personnel records contain an Air Force (AF) 
Form 75, Airman Performance Report, for the period of September 
29, 1963 to August 19, 1964.  It was noted that the Veteran "had 
been utilized in all phases of airframe repair, accomplishing 
maintenance on the RF-101 and F-105 aircraft."  It was also 
noted that he had "completed a TDY which the location and 
mission accomplishment was classified."  

The Veteran's service personnel records also contain his AF Form 
7, Airman Military Record, which contains basic service 
information for the Veteran, to include his dates of service, 
assignments, and military awards and decorations.  That record 
reflects that the Veteran had overseas/foreign service in Okinawa 
from February 1963 to September 1964 and during a period of TDY 
for 112 days from December 1964 to March 1965.  The Board notes 
that there is no evidence indicating the Veteran's exact 
whereabouts during this period of TDY.  However, the Veteran's 
service treatment records do show treatment in December 1964 at 
Misawa Air Base, Japan, and in January 1965 and February 1965 at 
Kunsan Air Base, Korea.  

The RO attempted to procure records associated with the Veteran's 
period of TDY so as to verify the location of his classified 
mission in order to determine whether he had ever served in 
Vietnam.  The RO was informed by the Director of Personnel 
Services, Air Reserve Personnel Center (ARPC), that corroborating 
documentation should be requested from the Air Force Personnel 
Center (AFPC).  The AFPC, however, directed the RO to contact the 
Air and Space Expeditionary Force Center, which failed to respond 
to the RO's inquiries.  The RO ultimately determined that the 
records detailing the Veteran's classified mission were 
unavailable and that no further action could be taken to obtain 
them.

The Board notes that the Veteran had previously applied for 
service connection for posttraumatic stress disorder, which was 
denied by the RO in December 2004.  In support of that claim, the 
Veteran stated that he had been assigned to the 18th Tactical 
Fighter Wing, which was based in Okinawa.  He reported that in 
May 1964, he was sent to Tan Son Nhut Air Base, just outside of 
Saigon in South Vietnam.  He stated that there were approximately 
12 RF-101 aircraft that flew reconnaissance missions over Vietnam 
and the Plain of Jars, Laos.  He reported their call sign to be 
"Able Mable."  He stated that his primary job was "sheet metal 
mechanic" but noted that he was charged with making whatever 
repairs were necessary when the RF-101 aircraft returned to base.

Due to the nature of the Veteran's claim, whether or not he 
served in the Republic of Vietnam in service is an important 
factor in determining whether service connection is warranted.  
The above-mentioned AF Form 75 indicates that the Veteran served 
on TDY sometime between September 29, 1963, and August 19, 1964, 
the location of which was classified, and the Veteran has 
asserted that he served on TDY at Tan Son Nhut Air Base in 
Vietnam for a period beginning in May 1964.  Further, the 
Veteran's AF Form 7 documents that he served on TDY for 112 days 
from December 1964 to March 1965, but does not indicate the 
Veteran's exact whereabouts during this period of TDY service.  
The Board finds that the matter must be remanded to the agency of 
original jurisdiction (AOJ) so that further inquiries can be made 
as to the locations of the Veteran's periods of TDY service.

The Board notes that although the NPRC in its May 2006 response 
stated that there was no indication that the Veteran had in-
country service in Vietnam, the RO should not only contact the 
U.S. Army and Joint Service Research Center (JSRRC) and ask where 
the Veteran could have been on TDY between September 29, 1963, 
and August 19, 1964, but it should also request from the 
Department of the Air Force verification of where and when the 
Veteran may have been sent on TDY between September 29, 1963, and 
August 19, 1964, while he was stationed with the 18th Field 
Maintenance Squadron at Kadena Air Base, Okinawa.  The RO should 
note in its request that the Veteran reported that his TDY period 
began in May 1964.  If the service department cannot verify where 
the Veteran actually served during this period, the service 
department should be asked to indicate where maintenance 
personnel attached to the 18th Field Maintenance Squadron most 
likely served on TDY during this period.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his 
diabetes mellitus since service.  The AOJ 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the claims 
folder.  The Veteran should also be asked 
to provide any additional details he can 
recall about his being in Vietnam, such as 
the unit designation to which the RF101 
aircraft he worked on were assigned.

2.  The AOJ should attempt to verify the 
Veteran's presence in the Republic of 
Vietnam by contacting the JSRRC, the NPRC, 
the National Archives and Records 
Administration (NARA), the Department of 
the Air Force, the Air Force Historical 
Research Agency (AFHRA) and any other 
appropriate agency or office.  In 
contacting any records custodian (JSRRC, 
NARA, NPRC, AFHRA, or the service 
department), the RO should submit copies of 
the Veteran's AF Form 75 for the period 
from September 29, 1963, to August 19, 
1964, and ask where the Veteran was 
assigned on TDY during that time while he 
was stationed with the 18th Field 
Maintenance Squadron at Kadena Air Base, 
Okinawa (from February 1963 through 
September 1964).  As part of that request, 
the RO should note the Veteran's specific 
assertion that he served on TDY at Tan Son 
Nhut Air Base beginning in May 1964.  His 
assertion of working on RF101 aircraft with 
a call sign of "Able Mable," along with 
other details the Veteran may provide, 
should be passed along as background 
information to assist in the requested 
research.  The RO should also submit copies 
of the Veteran's AF Form 7 and ask where 
the Veteran was assigned on TDY for the 
period from December 5, 1964, to March 27, 
1965, while he was stationed with the 27th 
Field Maintenance Squadron at Cannon Air 
Force Base, New Mexico.  

The RO should also ask the Department of 
the Air Force to verify where and when the 
Veteran may have been sent on TDY while he 
was stationed with the 18th Field 
Maintenance Squadron at Kadena Air Base, 
Okinawa, from February 1963 through 
September 1964, and with the 27th Field 
Maintenance Squadron at Cannon Air Force 
Base, New Mexico, from September 29, 1964, 
to May 21, 1965.  If the service department 
cannot verify where the Veteran actually 
served during this period, then the service 
department should be asked to indicate 
where maintenance personnel attached to the 
18th Field Maintenance Squadron and 27th 
Field Maintenance Squadron most likely 
served on TDYs during these periods.  

If any agency indicates that it is unable 
to provide specific detail concerning the 
Veteran's periods of TDY because of 
national security, the JSRRC, NARA, NPRC, 
AFHRA and/or the service department should 
be asked if it is able to confirm where the 
Veteran was located during the classified 
TDY period in a general, non-specific 
manner.

All attempts to obtain this data, and any 
responses received, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.

3. Following receipt of responses from each 
contacted entity, and after undertaking any 
other development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

